Citation Nr: 0608503	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to July 
1945.  The appellant is his surviving spouse.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In September 2003, the Board granted the appellant's motion 
to advance the appeal on the Board's docket.

When the case was last before the Board in October 2003, it 
was remanded for additional development. 


FINDINGS OF FACT

1.  The veteran died in February 2002 as a result of 
emphysema.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral trenchfoot, arthritis of both 
feet, and bilateral hearing loss disability.

3.  Emphysema was not present in service, was not manifested 
within one year of the veteran's discharge from service, and 
was not etiologically related to service.   


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312, 3.316 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The record reflects that through the statement of the case, 
supplemental statements of the case, a letter dated in May 
2002 from the RO, and letters dated in March 2004 and October 
2005 from the Appeals Management Center, the appellant has 
been informed of the evidence and information necessary to 
substantiate her claim, the information required of her to 
enable VA to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence in 
support of her claim, and the evidence that she should submit 
if she did not desire VA to obtain such evidence on her 
behalf.  Although VA did not specifically inform the 
appellant that she should submit any pertinent evidence in 
her possession, it did inform her of the evidence that would 
be pertinent and that she should either submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that she was on 
notice of the fact that she should submit any pertinent 
evidence in her possession.  She was given ample opportunity 
to respond and submit evidence.  

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the appellant have been obtained.  In addition, 
an appropriate VA medical opinion regarding the cause of the 
veteran's death has been obtained.  Neither the appellant nor 
her representative has identified any outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist provisions of the VCAA 
and the implementing regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in June 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the claim would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service 


incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table)].  

Service connection may be granted on a presumptive basis for 
emphysema developing in a veteran who was subjected to full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service.  38 C.F.R. § 3.316 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The certificate of death indicates that the veteran died in 
February 2002 as a result of emphysema.  The approximate 
interval between the onset of the emphysema and the date of 
death was years.  No other condition was identified as an 
immediate or contributory cause of death.   

At the time of the veteran's death, service connection was in 
effect for bilateral trenchfoot, arthritis of both feet, and 
bilateral hearing loss disability.  A 20 percent rating was 
assigned for arthritis of each foot, a 30 percent rating was 
assigned for trenchfoot of each foot, and a noncompensable 
rating was in effect for bilateral hearing loss disability.  
The combined schedular rating was 80 percent, and a total 
rating based on unemployability due to service-connected 
disabilities was also in effect.

There is no medical evidence suggesting the presence of a 
pulmonary disorder in service or until many years thereafter, 
and it is not otherwise contended.  Similarly, the medical 
evidence does not suggest and the appellant has not contended 
that any of the disabilities for which service connection was 
in effect during the veteran's lifetime played a causal role 
in the veteran's death.  

The appellant contends that the veteran's fatal emphysema was 
caused by his exposure to cold and mustard gas in service.  
The veteran was subjected to cold exposure during service, 
and has been granted service connection for trenchfoot 
resulting from such exposure.  The only medical evidence 
suggesting that cold exposure played a role in the veteran's 
development of emphysema is a June 2002 statement from Dr. 
Lopez; however, Dr. Lopez simply stated that it was possible 
that cold exposure contributed to the veteran's pulmonary 
disorder.  He provided no assessment of the likelihood that 
the disorder was related to cold exposure.  The Court has 
held that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

On the other hand, a VA physician who reviewed the claims 
folder in May 2005 opined that it is not at least as likely 
as not that emphysema with pulmonary fibrosis was caused or 
aggravated by active service, to include cold exposure 
therein, or any of the veteran's service-connected 
disabilities.  The VA physician properly supported the 
opinion.  This opinion against the claim is clearly of 
greater probative value than the speculative opinion of Dr. 
Lopez. 

With respect to the contention that the emphysema was due to 
the veteran's exposure to mustard gas in service, the Board 
notes that in support of an earlier claim, the veteran 
alleged that he went through the "gas house" on several 
occasions during service.  He did not specifically identify 
the type of gas to which he was exposed.  His name is not 
included in the Department of Defense database of individuals 
known to have participated in mustard gas experiments, and 
there is no other corroborating evidence of any such 
exposure.  Therefore, the Board has concluded that the 
preponderance of the evidence establishes that the veteran 
was not exposed to nitrogen or mustard gas, or Lewisite 
during service.

While the appellant may sincerely believe that the cause of 
the veteran's death was related to his exposure to cold and 
gas during service, she has no personal knowledge of the 
circumstances of any such exposure and, as a lay person, she 
is not competent to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that service connection 
is not in order for the cause of the veteran's death.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt but has concluded that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


